DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
This Office Action is in response to the Appeal Brief Filed for the present US application number 15/817,213 last filed on February 01st, 2021.
Claims 1-20 were previously cancelled.
Claims 21-40 were pending and have been re-examined, directed to web applications having end-user data isolated in the local domain.

In view of the appeal brief filed on February 01st, 2021 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

{4}


Upon further review of the latest submitted Appeal Brief Filed and after a conference decision, prosecution is hereby reopened. 
In summary, based upon what was previously considered allowable from the parent case, many of the features that were viewed as allowable have now been removed from the independent claims.   
	The examiner has now updated the response with additional support and teachings from secondary references, moving away from a 102 rejection entirely.    With respect to independent claim 21, a secondary reference was applied to more explicitly cover how both the expeditor runtime component and the widget (which are a browser extension and an application) are “served” to the local domain.  Arguments made regarding the type of session were not found persuasive in the appeal brief because the current claim language does not include any specific requirements for the type of session (i.e., sessionless or session-oriented is not part of the current claimed language).  Next, “components of the Web application” were reviewed for intent and based upon the current claimed language, is still very broad.  There is nothing in the current claimed language about OSGI components, which should be the intent here.  Lastly, the examiner clarified different examples and interpretations of end-user data that is separate and isolated in the local domain. 

	
Overall, the examiner remains unpersuaded that the currently overly broaden claims are deemed allowable, in view of the prosecution history.  
Lastly, in view of the terminal disclaimer that was e-filed, the obviousness type double patenting is hereby withdrawn.

See the new updated claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25-28, 32-35, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2012/0254776 A1 to Corella et al. (“Corella”) in view of U.S. Patent No. 8,695,020 B2 to Gonzalez et al. (“Gonzalez”).

As to claim 21, Corella discloses a computer-implemented method for implementing a Web application within a client of a local domain, comprising:
establishing, between a Web server of a Web domain and a browser of the client, an application session for the Web application (Corella discloses of various examples/embodiments that illustrate at the very least a separation between a web domain and a local, client side domain.  This is made evident as web or server side components are separated from the client side components, by one or more networks (e.g., networks 330, 240, and/or 630 in Figures 2, 3, and 6-11).  From Figures 6-11, it is obvious to one of ordinary skill in the art that the web client or the mobile computing device is in the local client domain, since it is south of the network 630, and separate from the web domain that has the server farm.  It is also obvious to one of ordinary skill ;
serving, from the Web domain to the local domain, a widget and an expeditor runtime component configured to execute the widget (Examiner’s Note: The “expeditor runtime component” is interpreted as a software based browser extension, aligned with dep. claim 26 and in light of the application specifications, along with a definition of “widget” as some form of application specific logic (e.g., Specifications ¶¶ [0004] and [0013-14]).  
With those definitions/interpretations in mind, while Corella does not specifically use the terms “expeditor runtime component” and “widget,” Corella does disclose with respect to Figures 9 and 10 for example of using web browser extensions and running a search application 120 which is interpreted as a “widget” within the browser extension (e.g., Corella: ¶ [0053] and Fig. 9).  Now, Corella does not expressly further disclose that the search application (widget) and the browser extension (expeditor runtime component) are both transmitted or sent (or “served”) over the web domain to the local domain.
To supplement this concept, Gonzalez more expressly discloses of a scenario with a client running a web browser that has a browser extension i.e., a toolbar (which can be installed) and can further enables widgets to be downloaded into it (e.g., Gonzalez: col. 1, ll. 52-55).  Therefore, both the toolbar extension and the widgets are downloaded and installed from the web domain to the client’s local domain (e.g., Gonzalez: col. 2, ll. 24-32 and 42-59 and col. 2, ll. 65 – col. 3, ll. 18)); and
executing components of the Web application within the Web domain (Examiner’s Note: The “components” that are a part of the “Web application” or the web browser application can refer to a broad range of components.  Based upon the filed specifications, “components” can refer to classes, jars, and configuration files, which would allow for the applications or widgets to run properly.
Therefore, with those definitions in mind, and following the combined teachings from Corella in view of Gonzalez, one of ordinary skill in the art would understand that the publicly available and/or user supplied widgets from Gonzalez’s teachings could include additional configuration or manifest or source files that are located within the Web domain, in order to allow for the widget to operate properly within the web browser or extension application, such as with respect to any usage or transaction based fees or requirements (e.g., Gonzalez: col. 3, ll. 30-41)), wherein the widget processes end-user data that is 
utilized by the Web application within the local domain and 
isolated from the Web domain (For both of these last two features, following the above interpretations, and based upon Corella in view of Gonzalez’s teachings, it would have been obvious to one of ordinary skill in the art that a widget can act upon or process user supplied data, all within the local domain and isolated from the Web domain (e.g., Corella: Fig. 9 and 11 - saved browsing data, which can be moved elsewhere, separate from active browsing data or from Gonzalez: local/offline downloaded music, data, etc…).
.

As to claims 28 and 35, see the similar corresponding rejection of claim 21. 

As to claim 25, Corella further discloses the method of claim 21, wherein
the end-user data is stored within a data store located within the local domain and in a different physical device from the client (Corella discloses that the browsing data can be copied to a local storage, outside of the browser cache, such as within a separate object or store or file (e.g., Fig. 9 and 11), which would be considered separate from the active volatile browsing data.  In addition, it would have been obvious to one of ordinary skill, at the time of the invention, that the saved browsing data, saved or moved into a file or a separate object could easily be stored in an entirely separate physical device/system, since it is already depicted separate from the volatile storage section or active browsing data that is within the search application/widget (e.g.,   Even if the Figures don’t illustrate the separate file as a separate physical device, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to try another implementation or variation and easily move the data to a separate storage location which can be a separate device altogether.  One of ordinary skill in the art, at the time of the invention, would understood how computer data can be stored and copied and moved).  

As to claims 32 and 39, see the similar corresponding rejection of claim 25.

As to claim 26, Corella further discloses the method of claim 21, wherein
the expeditor runtime component is an extension of the browser (web browser extension, e.g., Corella: ¶ [0053] and Fig. 9 and Gonzalez: col. 1, ll. 19-25).
See the previously stated reasons for combining Corella and Gonzalez.

As to claims 33 and 40, see the similar corresponding rejection of claim 26. 

As to claim 27, Corella further discloses the method of claim 21, wherein
the widget is dynamically deployed, installed, and executed during the application session (Following claim 21’s interpretations, the “widget” is interpreted as an application like Corella’s search application 120, which can be deployed and used during a user’s session, as it processes the data copied over from the local persistent storage into the volatile storage, e.g., Corella: ¶ [0053] and Fig. 9).

As to claim 34, see the similar corresponding rejection of claim 27. 

Claims 22, 23, 29, 30, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2012/0254776 A1 to Corella in view of U.S. Patent No. 8,695,020 B2 to Gonzalez and further U.S. Patent Publication No. 2003/0212987 A1 to Demuth et al. (“Demuth”).

As to claim 22, Corella does not fully further disclose of the method of claim 21, wherein
the Web application includes model, view, and controller functionality,
the view and controller functionality are provided by the components of the Web application executing in the Web domain, and
the model functionality is provided by components of the Web application executing in the local domain (While Corella does not expressly disclose of utilizing MVC architecture, Corella’s system is described as having separated out the (model) data on the local client side, as previously described with respect to Figures. 6-11 and the view and control functionalities are both provided by the web system via the web browser, client and application, e.g., Corella: ¶¶ [0043-59] and Fig. 6-11).
Gonzalez also does not expressly disclose of MVC architecture.
Demuth was further relied upon as Demuth further reinforces and supplements Corella’s teachings regarding the concept of model view and controller functions.  
Based upon Demuth’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Demuth’s teachings could be easily combined and incorporated within Corella’s system and teachings.  One of ordinary skill in the art would have been motivated to combine them because in the resulting combined system, by having separated out the model data portion, different applications or controls could be enacted upon the same data model set to produce different results, which could be applicable towards many different applications.

As to claims 29 and 36, see the similar corresponding rejection of claim 22.
 
As to claim 23, Corella further discloses the method of claim 22, wherein
the expeditor runtime component provides the model functionality (Following claims 21 and 22’s interpretations, the “expeditor runtime component” is mapped and interpreted to be a browser extension that can execute widgets/applications/programs and provide access to data or “model functionality”, e.g., Corella: ¶ [0053], Gonzalez: col. 2, ll. 22-32, and Demuth: ¶¶ [0017] and [0058]).
See the previously stated reasons for combining Corella, Gonzalez and Demuth.

As to claims 30 and 37, see the similar corresponding rejection of claim 23. 

Claims 24, 31, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2012/0254776 A1 to Corella in view of U.S. Patent No. 8,695,020 B2 to Gonzalez and further in view of U.S. Patent Publication No. 2008/0127217 A1 to Wang, Anping (“Wang”).

As to claim 24, Corella does not fully further disclose of the method of claim 21, wherein
the expeditor runtime component executes in a different physical device from the client (following claim 21’s interpretations, this “expeditor runtime component” is already interpreted in view the application’s specifications and mapped to a browser extension (e.g., Corella: ¶ [0053] and Fig. 9).  
And while, Corella and Gonzalez both do not further expressly disclose that the browser extension as executing separately on a different device from the client, Wang more expressly discloses of utilizing Java Swing MVC framework model and furthermore discloses of separate components on the client side’s computer platform, such as an event controller 33, a DOM event model 34, etc… , e.g., Wang: ¶¶ [0043], [0045], [0060], and Figs. 1 and 4).  Based on Wang’s disclosure of these discrete components on the client side’s computer platform in Fig. 4 for example, it would have been obvious , and
a bridge exposes functionality of the expeditor runtime component to the Web application rendered in the browser (once again, Wang more expressly further discloses of a mechanism that builds a bridge between the client browser model data and the Swing module on the server side, e.g., Wang: ¶¶ [0041], [0045], and Figs. 1 and 4).
Based upon Wang’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Wang’s teachings could be easily combined and incorporated within Corella’s system and teachings.  One of ordinary skill in the art would have been motivated to combine them because in the resulting combined system, once again, keeping the data separate can lead to different applications.

As to claims 31 and 38, see the similar corresponding rejection of claim 24. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0160461 A1 to Chadzelek, Thomas 
US 2011/0126168 A1 to Ilyayev, Emanuel

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/X.Y/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455